Citation Nr: 1143247	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.L.



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1949 to July 1952.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection for a respiratory disorder and a heart disorder.  The Veteran disagreed and perfected an appeal.  In May 2011, the Veteran and his spouse presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Board remands the Veteran's claims for further evidentiary development.  The Veteran has testified and indicated in several statements of record that his service treatment records were destroyed in a 1973 fire at the National Personnel Records Center.  The record includes two pages of service treatment records from September and December 1949, both indicating that the Veteran was treated for colds at Ft. Dix, New Jersey.  There are, however, no other medical records and there is no evidence in the file that the Veteran's records were in fact fire related.  Confirmation of that fact should be documented.  In addition, VBA should request that the Veteran's service personnel records be provided.  Such records may be able to verify some of the statements of the Veteran and thus enhance the credibility of those statements.

The Veteran has testified that he was hospitalized at the 98th General Hospital in Frankfurt, Germany, between 1950 and 1952, on about three occasions.  See May 2011hearing transcript at pages 4-6.  The Board observes that the Veteran requested that the RO obtain those records in the March 2007 claim.  There is no evidence that VBA has searched for those records in compliance with 38 C.F.R. § 3.159(c)(2) and there is no evidence that the Veteran has been notified of any unsuccessful attempt to obtain those records in accordance with 38 C.F.R. § 3.159(e) (2011).  The Board remands the claim so that a search for the hospital records can be made and if unsuccessful that the Veteran be notified of the attempts made.

The Veteran further testified that he has been treated for his heart and breathing conditions at Duke Hospital in Raleigh, North Carolina.  See May 2011 hearing transcript at page 8.  It does not appear that the record includes any records from that hospital and such records could prove to be relevant to the Veteran's claims.

In addition, the claims folder reflects that it is a rebuilt folder.  Although the Veteran reported that he did not file a compensation claim prior to November 2002, according to documentation in the claims folder, another folder was either established or transferred to the Philadelphia RO in 1984.  It is unclear whether efforts to obtain the original claims folder have been followed as set forth in the VBA Adjudication Procedure Manual, M21-1MR, Part III, Subpart ii, Chapter 4, Section D.15.  For example, it is unclear what efforts the Philadelphia RO has made to locate the claims folder in that office and it is not clear whether the Records Management Center (RMC) was requested to conduct a "missing folder search."  Additional efforts in this regard should be made on remand.  

Finally, the Court of Appeals for Veterans Claims held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The level of proof to substantiate an examination is slight.  

In this case, the Veteran has testified that he has had breathing problems since shortly after his discharge.  He has also testified that he had episodes of rheumatic fever during service as well as a diagnosis of pneumonia on at least one occasion during service.  There has been no VA medical examination and the record includes no medical assessment of the Veteran's conditions as they relate to his service connection claims.  The Board finds that the criteria of McLendon have been met and remands the claim for a medical examiner to review the Veteran's VA claims folder and examine the Veteran in order to provide a current assessment and diagnosis of the Veteran's heart and respiratory disorders and an opinion as to what, if any, relationship they may have with his active duty military service.

The Board wishes to point out that the Veteran's medical history as documented in a January 2003 report by Dr. J.B.R. includes a note that the Veteran had rheumatic fever as a child in 1940.  The Veteran testified that he had rheumatic fever in service and was treated for it in Germany.  See May 2011 hearing transcript at page 4.  The Board is unsure whether the discrepancy is inconsistent or has any bearing on the Veteran's claims, but notes nonetheless for the medical examiner.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from February 2010.  The Veteran should also be asked to identify when he began to seek treatment for a respiratory disorder and a heart disorder from VA and at which facilities.  The RO should then attempt to obtain identified records that are not already of record.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA shall request that the National Personnel Records Center (NPRC) search and provide the Veteran's complete official military personnel file and service treatment records pertaining to the Veteran.  Any response from the NPRC shall be documented in the Veteran's VA claims folder and compliance with 38 C.F.R. § 3.159(e) (2011) shall be accomplished if necessary and documented in the Veteran's VA claims folder.

2.  VBA shall take all reasonable steps to obtain medical records from the 98th General Hospital, Frankfurt, Germany, pertaining to the Veteran from a period of about January 1950 to January 1952.  Compliance with 38 C.F.R. §§ 3.159(c)(2) and (e) shall be accomplished and documented in the Veteran's VA claims folder.

3.  VBA shall request that the Veteran provide, or provide access to, medical records pertaining to his medical treatment at Duke Hospital in Raleigh, North Carolina.  In addition, the Veteran should be asked to provide, or provide access to, medical records pertaining to respiratory and heart disorders both prior to service and after discharge from service.  Any such records obtained shall be associated with the Veteran's VA claims folder.  If identified records, for which a privacy release has been provided, are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Undertake efforts to locate the original claims folder which either originated in or was transferred to the Philadelphia RO in 1984.  Contact the Philadelphia RO and the Records Management Center in accordance with the VBA Adjudication Procedure Manual, M21-1MR, Part III, Subpart ii, Chapter 4, Section D.15, pertaining to Lost Folder Searches.  All efforts to locate the original folder must be documented in the claims folder.  

5.  Request that the Veteran identify when he began seeking treatment for the claimed disorders at VA and through which VA health care facilities.  Attempt to obtain any identified records, that are not already of record, and associate them with the claims folder.  Also associate with the record any relevant VA medical records that date from February 2010.  If any identified records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

6.  Following completion of the foregoing, VBA shall provide the Veteran with a medical examination with an examiner who shall review the Veteran's VA claims folder and indicate in the examination report that such review occurred.  The examiner shall provide a diagnosis of any current respiratory and cardiac disorder(s) manifested by the Veteran.  The examiner shall provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed heart or respiratory disorder began in, is related to, or was aggravated during the Veteran's active duty military service.

The examiner's attention is directed to the medical history as documented in a January 2003 report by Dr. J.B.R. which includes a note that the Veteran had rheumatic fever as a child in 1940 and the Veteran's testimony that he had rheumatic fever in service and was treated for it in Germany.  See May 2011 hearing transcript at page 4.  The examiner shall include a discussion on the likelihood that the Veteran incurred rheumatic fever for the first time during service.  The examiner shall also discuss the likelihood any rheumatic fever suffered during service was related to a childhood case of rheumatic fever.

If the examiner determines that any requested opinion cannot be provided without resort to mere speculation, the examiner shall explain why that is the case.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

7.  Following completion of the foregoing and any other development deemed to be necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for a respiratory disorder and a heart disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



